DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 07-22-2020 has been considered.

Drawings
The drawings were received on 07-22-2020. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-2 and 15-20 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “miles per puddle”. The language as stated does not distinctly define what is meant by “miles per puddle” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “miles per puddle” will be interpreted as “puddles per mile, puddles per route, puddles per segment, or puddle count”.
Claims 3-14 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1).

REGARDING CLAIM 1, as best understood, Day discloses, receiving, by one or more server computing devices from a plurality of the autonomous vehicles of the fleet, reports identifying locations of detected puddles (Day: [0025] The storage device 208 may store application data to enable the in-vehicle computing system 200 to run an application for connecting to a cloud-based server and/or collecting information for transmission to the cloud-based server. The application may retrieve information gathered by vehicle systems/sensors, input devices (e.g., user interface 218), devices in communication with the in-vehicle computing system (e.g., a mobile device connected via a Bluetooth link), etc; [0040] ... For example, when the images captured from the camera show route segments with several potholes, or uneven texture or debris, these images may be then used to generate a route/route segment score. Route/route segments with greater than a threshold number of potholes may be given a low score, for example. In other examples, route/route segments with deep potholes or open man/drain holes or stagnant water may also generate a low route/route segment score.); determining, by the one or more server computing devices, a miles per puddle rate based on the received reports (Day: [0013] Each route segment may include a portion of a road (e.g., a mile-long stretch of an interstate) that may be travelled (e.g., in order to reach a destination); [FIG. 4(408)]; (see at least [0040, 0043])).
Day does not explicitly disclose, determining, by the one or more server computing devices, an operating policy for the fleet based on the miles per puddle rate; and sending, by the one or more server computing devices, an instruction to one or more of the autonomous vehicles of the fleet in order to implement the operating policy.
However, in the same field of endeavor, Koch discloses, [0034] “Likewise, the navigation capabilities of the in-vehicle devices 104 may be updated to take into account the road conditions and may notify drivers of roads that they may wish to avoid or of upcoming potholes so that drivers may know to potentially change lanes or slow down to avoid tire damage” for the benefit of avoiding vehicle damage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by Day to include operation instructions taught by Koch. One of ordinary skill in the art would have been motivated to make this modification in order to avoid vehicle damage.

REGARDING CLAIM 2, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day also discloses, receiving an addition report from a vehicle operated by a driver in a manual driving mode, and wherein the miles per puddle rate is further based on the additional report (Day: [0043] A route/route segment with lower than threshold number potholes with a route/route segment score of 5, for example, as determined based on the sensor input (such as images captured by a camera) may be further adjusted based on the user input...the processor 302 may lower the route/route segment score from 5 to 2, for example due to the user input and the number of potholes...For example, a route/route segment including potholes may be given a score (out of 10) selected from the range of 2-5 based on the number (e.g., frequency) of potholes and/or the amplitude (e.g., intensity, amount of deviation from a smooth route/route segment, height/depth of the pothole, size of the pothole, etc.) of the potholes.).

REGARDING CLAIM 3, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Koch also discloses, determining a no-go region where the autonomous vehicles of the fleet are not permitted to drive based on dimensions of one of the detected puddles; and sending, by the one or more server computing devices, the no-go region to the autonomous vehicles of the fleet in order to cause the autonomous vehicles of the fleet to avoid the no-go region (Koch: [0034] Likewise, the navigation capabilities of the in-vehicle devices 104 may be updated to take into account the road conditions and may notify drivers of roads that they may wish to avoid or of upcoming potholes so that drivers may know to potentially change lanes or slow down to avoid tire damage.).

REGARDING CLAIM 15, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day also discloses, the miles per puddle rate is determined further based on a window corresponding to a number of miles driven by the autonomous vehicles (Day: [0013] Each route segment may include a portion of a road (e.g., a mile-long stretch of an interstate) that may be travelled (e.g., in order to reach a destination); [0043] user input and the number of potholes. In some examples, after driving the vehicle on a route/route segment, the user may decide he/she does not like the quality of the route/route segment, and may prefer to avoid it in future...a route/route segment including potholes may be given a score (out of 10) selected from the range of 2-5 based on the number (e.g., frequency) of potholes and/or the amplitude (e.g., intensity, amount of deviation from a smooth route/route segment, height/depth of the pothole, size of the pothole, etc.) of the potholes.).

REGARDING CLAIM 17, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day also discloses, the miles per puddle rate is determined further based on a window corresponding to a fixed period of time (Day: [0040, 0043] Day does not explicitly recite the terminology "time". However, discloses a route to be driven (displacement), which implicitly teaches time.).

REGARDING CLAIM 18, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Koch also discloses, continuously updating the mile per puddle rate as new reports of detected puddles are received from the autonomous vehicles of the fleet (Koch: [0064] ...the road-health data is updated dynamically as road-health conditions change and as telematics data is received from a plurality of vehicles.).

REGARDING CLAIM 19, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day also discloses, determining the operating policy includes comparing (Day: [FIG. 4(408, 412)]; [FIG. 6(612, 614)]; [ABS] The instructions are further executable to select route segments of the route if the route segment quality of the route segments are greater than a threshold, one or more of the threshold and the route segment quality being based on inputs indicating an observed condition of the route segment, the inputs being received form one or more of the user and a remote user outside of the vehicle; [0040] Route/route segments with greater than a threshold number of potholes may be given a low score...).

REGARDING CLAIM 20, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day also discloses, when the updated mile per puddle rate is determined to not meet the threshold value, sending, by the one or more server computing devices, an instruction to one or more of the autonomous vehicles of the fleet in order to no longer implement the operating policy (Day: [figures 4 and 6 discloses a loop for determining updates, threshold values, and not implementing an operation if the threshold limits are not satisfied]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) as applied to claim 1 above, and further in view of Gdalyahu (US 20170336792 A1).

REGARDING CLAIM 4, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day in view of Koch discloses recording puddles. Day in view of Koch do not explicitly disclose excluding puddles located in certain types of areas.
Gdalyahu discloses, [0085] ...an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle, for the benefit of reducing the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store that poses challenges that can in fact limit or even adversely affect autonomous navigation, and if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include excluded areas taught by Gdalyahu. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store that poses challenges that can in fact limit or even adversely affect autonomous navigation, and if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.
Gdalyahu does not explicitly recite the intended use terminology, “exclude puddles”. However, Gdalyahu discloses excluding obstacles in specific regions, which reads on the limitations and informs a modified Day to exclude puddles.

REGARDING CLAIM 5, as best understood, Day in view of Koch and Gdalyahu remain as applied above to claim 4, and further, Gdalyahu also discloses, the certain types of areas include (Gdalyahu: [0088] ...and excluding a region surrounding the identified obstacle from the free space region forward of the vehicle. The method may include determining the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle...; [0336] processing unit 110 may filter the set of candidate objects to exclude certain candidates (e.g., irrelevant or less relevant objects) based on classification criteria; [FIG. 69(6904)]).
Gdalyahu does not explicitly recite the intended use terminology, “speed dips in residential areas”. However, Gdalyahu discloses excluding irrelevant or less relevant objects based on classification criteria (design choice), and identifies a speedbump in [FIG. 69(6904)], which is capable of the intended use of excluding a speedbump from an obstacle/puddle/pothole map, for the benefit of reducing the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store that poses challenges that can in fact limit or even adversely affect autonomous navigation, and if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.

REGARDING CLAIM 6, as best understood, Day in view of Koch and Gdalyahu remain as applied above to claim 4, and further, Gdalyahu also discloses, the certain types of areas include areas outside of driving lanes (Gdalyahu: [0085] ...an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle; [0336] processing unit 110 may filter the set of candidate objects to exclude certain candidates (e.g., irrelevant or less relevant objects) based on classification criteria. Such criteria may be derived from various properties associated with object types stored in a database).

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) as applied to claim 1 above, and further in view of Spata (US 20170144669 A1).

REGARDING CLAIM 7, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day in view of Koch do not explicitly disclose, incorporating the detected puddles into map information.
However, in the same field of endeavor, Spata discloses, [FIG. 1C] incorporating the detected puddles into map information can be observed; [0020] “As shown in FIG. 1C, analytics platform 115 may provide, to user device 120, information associated with the one or more potholes identified as being of the particular type. As shown, user device 120 may provide, for display to the user, the information associated with the one or more potholes identified as being of the particular type. For example, as shown, user device 120 may display a map view that includes icons (e.g., a set of markers) at locations corresponding to the one or more potholes”, for the benefit of identifying a pothole (a depression or a hollow in an area of a roadway surface) for avoidance or repair that may represent a hazard by the presence of water in a soil structure underlying the roadway and/or by traffic passing over the affected area.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include 

REGARDING CLAIM 8, as best understood, Day in view of Koch and Spata remain as applied above to claim 7, and further, Koch also discloses, sending information about the detected puddles to ones of the autonomous vehicles of the fleet in order to cause the ones to update local versions of the map information at the respective ones (Koch: [0034] The community road health module 134 may also provide road-health data to the routing module 112 which can adjust routing and/or navigation based on the condition of various roads. For instance, a road may have a poor condition as computed by the road health module 134. The routing module 112 can take this road-health information into account and potentially route around the road or otherwise reduce the weight of that road in a particular routing algorithm. Likewise, the navigation capabilities of the in-vehicle devices 104 may be updated to take into account the road conditions and may notify drivers of roads that they may wish to avoid or of upcoming potholes so that drivers may know to potentially change lanes or slow down to avoid tire damage; [0064] ...the road-health data is updated dynamically as road-health conditions change and as telematics data is received from a plurality of vehicles.).

REGARDING CLAIM 13, as best understood, Day in view of Koch and Spata remain as applied above to claim 7, and further, Day also discloses, monitoring locations of the autonomous vehicles of the fleet over time; determining, based on the monitoring, when a predetermined number of the autonomous vehicles of the fleet have passed one of the detected puddles in the map information without reporting a detected puddle; and when the predetermined number of the autonomous vehicles of the fleet have passed one of the detected puddles in the map information without reporting a detected puddle, removing the one of the detected puddles from the map information (Day: [0046] As an example, if the image of the route segment as taken by a front facing camera shows several potholes along the route segment, then the processor may generate a lower route/route segment score than an image that does not reveal any potholes (or reveals fewer potholes). Alternatively, a satellite image of the route/route segment may be retrieved from the GPS and/or a navigational database, for example, and the route/route segment score may be generated based on the analysis of the image. In addition, the processor may receive input from accelerometers and gyroscopes mounted on and/or integrated within the vehicle at 506 and 508. The inputs received from gyroscopes and accelerometers mounted on and/or integrated within the vehicle may be further adjusted based on a vehicle suspension condition, for example. Accordingly, the inputs received at 506 and 508 may be further adjusted based on the condition of the vehicle, including condition of the tires, brakes, suspension, etc; [FIG. 4(408), and figure 5 (4(408) details).]).
Day does not explicitly recite the terminology “monitoring locations of the autonomous vehicles of the fleet over time; determining, based on the monitoring, when a predetermined 

REGARDING CLAIM 14, as best understood, Day in view of Koch and Spata remain as applied above to claim 13, and further, Koch also discloses, sending information about the removed one of the detected puddles to ones of the autonomous vehicles of the fleet in order to cause updates to local versions of the map information at the ones (Koch: [0064] ...the road-health data is updated dynamically as road-health conditions change and as telematics data is received from a plurality of vehicles.).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) and Spata (US 20170144669 A1) as applied to claims 7 and 8 above, and further in view of Tripathi (US 20150347478 A1).

REGARDING CLAIM 9, as best understood, Day in view of Koch and Spata remain as applied above to claim 8, and further, Day in view of Koch and Spata do not explicitly disclose, receiving from a predetermined number of the autonomous vehicles of the fleet a report that 
However, in the same field of endeavor, Tripathi discloses, [0024] “Examples of these operations include, but are not limited to, (1) inferring a classification type (e.g., potholes, speed bumps, crowd protests, water logging, etc.) of the sensed road event data based on various known, related art, or later developed machine learning algorithms; (2) determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system 106 may re-capture or prompt to enter new samples for the sensed road event data; and (3) removing irrelevant or sensitive data...”, for the benefit of increasing driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more difficult for drivers to detect potholes, speed bumps, road maintenance work, or similar road events while driving.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system may re-capture or prompt to enter new samples for the sensed road event data; and removing irrelevant or sensitive data taught by Tripathi. One 
In this case, crowdsourcing and fleet sourcing are considered analogous teachings.

REGARDING CLAIM 10, as best understood, Day in view of Koch, Spata, and Tripathi remain as applied above to claim 9, and further, Tripathi also discloses, sending information about the removed one of the detected puddles to the ones in order to cause updates to the local versions of the map information at the ones (Tripathi: [0024] Examples of these operations include, but are not limited to, (1) inferring a classification type (e.g., potholes, speed bumps, crowd protests, water logging, etc.) of the sensed road event data based on various known, related art, or later developed machine learning algorithms; (2) determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system 106 may re-capture or prompt to enter new samples for the sensed road event data; and (3) removing irrelevant or sensitive data...; [0086] The overlaid maps and the user's current location may be updated continually or at regular intervals in small temporal durations, at the arrival of newer road events based on received new road event data, or at the time of user login, thereby in effect enabling a pseudo-real-time visualization of the road events.).

REGARDING CLAIM 11, as best understood, Day in view of Koch and Spata remain as applied above to claim 7, and further, Day in view of Koch and Spata do not explicitly disclose, after a period of time, removing a detected puddle from the map information.
However, in the same field of endeavor, Tripathi discloses, [0024] Examples of these operations include, but are not limited to, (1) inferring a classification type (e.g., potholes, speed bumps, crowd protests, water logging, etc.) of the sensed road event data based on various known, related art, or later developed machine learning algorithms; (2) determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system 106 may re-capture or prompt to enter new samples for the sensed road event data; and (3) removing irrelevant or sensitive data...; [0086] The overlaid maps and the user's current location may be updated continually or at regular intervals in small temporal durations, at the arrival of newer road events based on received new road event data, or at the time of user login, thereby in effect enabling a pseudo-real-time visualization of the road events, for the benefit of increasing driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more difficult for drivers to detect potholes, speed bumps, road maintenance work, or similar road events while driving.


REGARDING CLAIM 12, as best understood, Day in view of Koch, Spata, and Tripathi remain as applied above to claim 11, and further, Tripathi also discloses, sending information about the removed detected puddle to ones of the autonomous vehicles of the fleet in order to cause updates to local versions of the map information at the ones (Day: [0024] Examples of these operations include, but are not limited to, (1) inferring a classification type (e.g., potholes, speed bumps, crowd protests, water logging, etc.) of the sensed road event data based on various known, related art, or later developed machine learning algorithms; (2) determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system 106 may re-capture or prompt to enter new samples for the sensed road event data; and (3) removing irrelevant or sensitive data...; [0086] The overlaid maps and the user's current location may be updated continually or at regular intervals in small temporal durations, at the arrival of newer road events based on received new road event data, or at the time of user login, thereby in effect enabling a pseudo-real-time visualization of the road events.).
In this case, fleet, crowdsourced, or subscriber are considered analogous teachings.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) as applied to claim 1 above, and further in view of Tripathi (US 20150347478 A1).

REGARDING CLAIM 16, as best understood, Day in view of Koch remain as applied above to claim 1, and further, Day in view of Koch do not explicitly disclose, the miles per puddle rate is determined further based on a window corresponding to a period of time since a last precipitation event.
However, in the same field of endeavor, Tripathi discloses, [0022] Embodiments may include a road event information device (RID) 102 configured to receive road event reports including multimodal data, e.g., image data, audio data, video data, biometric data, textual data, etc., pertaining to the road events. Examples of these road events include, but are not limited to, potholes, speed bumps, dysfunctional street lighting, construction work, road maintenance work, crowd protests, road accidents, water-logging, foggy conditions, rainfall, and snowfall. Further, the road event reports may include the multimodal data (i.e., road event data) related 
Tripathi does not explicitly recite the terminology "the miles per puddle rate is determined further based on a window corresponding to a period of time since a last precipitation event". However, Tripathi discloses recording road information via RID pertaining to potholes, water-logging, and rainfall; and location, date, time, and a classifier which is capable of the intended use of creating a puddle count after a precipitation event.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by Day to include recording type and time of a road event taught by Tripathi. One of ordinary skill in the art would have been motivated to make this modification in order to increase driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Maston (US 20140067265 A1)
Zhu (US 20140307247 A1)
Maston (US 20140062725 A1)
Silver (US 20200192403 A1)
Lombrozo (US 20200079381 A1)
Solyom (US 9469307 B2)
Patterson (US 11017674 B1)
Levinson (US 10486485 B1)
Long (US 10338594 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663